Citation Nr: 1533879	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  In March 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In December 2013, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the claims file.  In December 2014, the Board reopened the matter of service connection for a left shoulder disability and remanded it for additional development (the Board also denied a rating in excess of 10 percent for healed fracture of the right carpal navicular, status post open reduction with bone graft).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A May 2012 VA examination report includes the opinion that the Veteran's left shoulder disability, diagnosed as left shoulder mild ac (acromioclavicular) joint degenerative changes, is less likely as not caused by or the result of military service.  However, as noted in the December 2014 Board remand, because the May 2012 nexus opinion does not address the Veteran's competent allegations of ongoing left shoulder complaints since service, it is inadequate and an addendum medical opinion should be obtained.  The examiner was specifically asked to consider and address the Veteran's assertions regarding his in service left shoulder symptoms and postservice continuity and provide a complete rationale for all opinions expressed.  Accordingly, the Veteran's claims file was reviewed and an addendum opinion was obtained in March 2015; however, the examiner merely stated that "the Veteran's assertions do not negate the physical evidence reviewed.  They do not alter the opinion."  

The Board finds the March 2015 addendum opinion to be inadequate as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.")  Therefore, additional development as to this matter is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and likely etiology of his left shoulder disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any required diagnostic testing should be performed.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's left shoulder disability is related to his military service.  The examiner is to specifically consider and address the Veteran's assertions regarding his in-service left shoulder symptoms and postservice continuity of such symptoms.

A complete rationale for all opinions expressed must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, review the expanded record and readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

